DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2022 has been entered.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 27, & 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 20130152451), in view of Emerson, Jr. (US 3023539), hereinafter referred to as “Emerson.”
For Claim 21, Larsen discloses an insect trap (50), comprising: 
a. a trap portion (56, shown as the upper portion of Fig. 7) including
	i. an inner sleeve (56) having an inside surface coated with an adhesive configured to adhere to an insect (72, [0034-35]) and
b. a base portion (52 + 30 + 54, illustrated as the bottom portion of Fig. 7) including 
	i. a lighting element (30) configured to illuminate the inside surface of the inner sleeve (Fig. 7), 
	ii. electrically conductive prongs (54) protruding from a rear surface of the base portion Fig. 7 and in the same manner as Fig. 2, discussed in [0034] in the same manner as nightlight 28, [0030]), and 
	iii. an outer sleeve (52) comprising a top opening (formed by 66) configured to receive and align the inner sleeve of the trap portion (as discussed in [0034]);
wherein the trap portion mounts vertically on top of the base portion (element 64 sits on top of at least a portion of the base 30). 
Larsen is silent to the trap portion comprising a grasping tab, the grasping tab of the trap portion is configured to protrude vertically above the outer sleeve of the base portion.
Emerson, like prior art above, teaches an insect trap (Fig. 1), further comprising a grasping tab (46), the grasping tab of trap portion is configured to protrude vertically above an outer sleeve of a base portion (when inserted into the rails 23 of the frame 10, the trap portion 24 comprises tabs 46 which extend beyond the limits of the frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the removable inner portion 56 of Larsen with at least one grasping tab as taught by Emerson, such that the tab extends vertically beyond the upper edge 66 of the outer portion 52, in order to better allow for a user to remove and discard the inner portion, [0034, Larsen], without contacting the adhesive or insects bonded thereto.
For Claim 27, Larsen, in view of Emerson, discloses the trap of claim 21, and, while Larsen is silent to the translucency of the adhesive, Emerson further teaches wherein the adhesive is translucent or transparent (in the intended function of the device, the adhesive 56, included over window 53 must at least let some light through, since the window 53 matches up with the top opening of the frame 10 to let light act as a light source; thus, the adhesive must at least be translucent).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to further modify the adhesive of Larsen with the translucency taught by Emerson, in order to make for a cleaner look, improving the aesthetic of the overall device, and yielding predictable results.
For Claim 30, Larsen, in view of Emerson, discloses the trap of claim 21, and, while Larsen is silent to the inner sleeve further comprises an attractant, Emerson further discloses wherein the inner sleeve further comprises an insect attractant (“a sweetener for ants” Col. 3, lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the adhesive of Larsen with an attractant as further taught by Emerson, in order to better target and direct insects to a specified area of the device, yielding predictable results.
For Claim 31, Larsen, in view of Emerson, discloses the trap of claim 21, and Larsen further discloses wherein the outer sleeve comprises a bottom surface that is substantially flat (clearly illustrated in Fig. 7).
For Claim 32, Larsen, in view of Emerson, discloses the trap of claim 21, and Larsen further discloses wherein the outer sleeve comprises a bottom surface that is concave (the outside of the bottom-most edge of the base portion is rounded, Fig. 7, meeting the claim limitation).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen , in view of Emerson, as applied to Claims 21, 27, & 30-32 above, and in further view of Burrows et al. (US 6108965), hereinafter referred to as “Burrows.”
For Claim 22, Larsen , in view of Emerson, teaches the trap of claim 21.
Larsen , in view of Emerson, is silent to wherein the lighting element comprises one or more of the following: a light emitting diode (LED) and an incandescent light bulb.
Burrows, like prior art above, teaches an insect trap (title), further comprising LED light sources (Column 3, lines 56-60). 
Therefore, because these two light sources were art-recognized equivalents before the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to provide one or more LEDs as taught by Burrows for the light source of Larsen, in order for the invention to require less space, less power, and produce less heat, all well-known advantages of LEDs as a light source, and yielding predictable results.
For Claim 23, Larsen , in view of Emerson, teaches the trap of claim 21.
Larsen , in view of Emerson, is silent to wherein the lighting element comprises one or more LEDs.
Burrows, like prior art above, teaches an insect trap (title), further comprising LED light sources (Column 3, lines 56-60). 
Therefore, because these two light sources were art-recognized equivalents before the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to provide one or more LEDs as taught by Burrows for the light source of Larsen, in order for the invention to require less space, less power, and produce less heat, all well-known advantages of LEDs as a light source, and yielding predictable results.
For Claim 24, the above-modified reference teaches the trap of claim 23, and Burrows further teaches wherein the one or more LEDs comprises one or more of the following: an LED that emits ultraviolet light and an LED that emits visible light (the LED of Burrows would produce visible and/or UV, meeting the claim).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen, in view of Emerson, as applied to Claims 21, 27, & 30-32 above, or in the alternative, Larsen, in view of Emerson, in further view of Jaworski et al. (US 6478440, “Jaworski”).
For Claim 25, Larsen, in view of Emerson, discloses the trap of claim 21, and Larsen further teaches wherein the base portion further comprises a circuit comprising electronic circuitry to receive current from the conductive prongs, when inserted into an electrical wall socket (while the night light elements 28 & 54 described in [0030, 33-34] have circuitry to conduct the electricity from sockets 26).
Larsen, in view of Emerson, is silent to the circuitry being in the form of a circuit board.
Jaworski, incorporated by reference [0030], teaches a wall-mounted device (title, disclosure) further comprising a circuit board (“a night light circuitry board” found in Col. 4, lines 6-25, Col. 6, line 50-Col. 7, line 28, for non-limiting example). 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the circuitry of Larsen with a circuit board as taught by Jaworski, in order to provide more than one function to the device, resulting in a more versatile overall device.


Claims 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, in view of Emerson, as applied to Claims 21, 27, & 30-32 above, and in further view of Eilersen (US 7856752).
For Claim 33, Larsen , in view of Emerson, discloses the trap of claim 21, and Larsen discloses than the inner sleeve is smaller than the outer sleeve (Fig. 7).
Larsen , in view of Emerson, is silent to the overall dimensions of the inner sleeve, including wherein the width of the inner sleeve is 20mm to 600mm, the length of the inner sleeve is 20mm to 600mm, and the depth of the inner sleeve is 5mm to 150mm.
Eilersen, like prior art above, teaches an insect trap housing (title, disclosure) with the following dimensions: 12 inches (304 mm, meeting the 20-600 mm range), 2 inches (51 mm, meeting the 20-150 mm range), and 4.5 inches (114 mm, meeting the 5-150 mm range).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the dimensions of the inner sleeve of Larsen, in view of Emerson, to have a width between 20mm to 600mm, a length between 20mm to 150mm, and a depth between 5mm to 150mm, as taught by Eilersen, but slightly smaller than the dimensions of the outer sleeve (noted in the rejection of claim 34 below) in order to provide a device which has large enough dimensions to be effective in insect capture (depending on the targeted insect size), but small enough to not overwhelm a room, for example. 
	For Claim 34, Larsen , in view of Emerson, discloses the trap of claim 21.
Larsen , in view of Emerson, is silent to the overall dimensions of the outer sleeve, including wherein the width of the outer sleeve is 20mm to 600mm, the length of the outer sleeve is 10mm to 150mm, and the depth of the outer sleeve is 10mm to 150mm.
Eilersen, like prior art above, teaches an insect trap (title, disclosure) with the following dimensions: 12 inches (304 mm, meeting the 20-600 mm range), 2 inches (51 mm, meeting the 10-150 mm range), and 4.5 inches (114 mm, meeting the 10-150 mm range).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the dimensions of the outer sleeve of Larsen to have a width between 20mm to 600mm, a length between 10mm to 150mm, and a depth between 10mm to 150mm, as taught by Eilersen, in order to provide a device which has large enough dimensions to be effective in insect capture (depending on the targeted insect size), but small enough to not overwhelm a room, for example.  
Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643